t c summary opinion united_states tax_court joshua henry wish petitioner v commissioner of internal revenue respondent docket no 25726-12s filed date joshua henry wish pro_se emerald g smith for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency and a dollar_figure accuracy- related penalty with respect to petitioner’s federal_income_tax for after concessions the issues remaining for our consideration are whether petitioner may deduct as alimony amounts paid to his former wife during and whether petitioner is liable for an accuracy-related_penalty under sec_6662 background petitioner who is a schoolteacher by profession resided in california at the time his petition was filed he was formerly married and has one child during the marriage his family moved to arizona where petitioner taught school on an indian_reservation petitioner and his family also resided on the reservation and he and his former wife decided to homeschool their child as an alternative to the child’s attending the school on the reservation because of their decision to homeschool their child petitioner’s former wife was not able to work one year after the homeschooling began petitioner obtained a teaching position in oceanside california and he and his family moved from the reservation their child had learning disabilities and petitioner and his former wife decided to continue the homeschooling in california when petitioner and his former wife decided to divorce they agreed that their child should continue to be homeschooled and they understood that petitioner’s former wife was making a financial sacrifice by not working with that understanding they agreed that petitioner would in addition to paying child_support pay alimony to his former wife until such time as she could resume working on date petitioner’s former wife filed an action for dissolution of their marriage in california superior court which petitioner consented to and did not contest neither party was represented by an attorney petitioner began paying spousal and child_support in date the superior court entered a judgment dissolving the marital relationship on date among other things the superior court ordered separate amounts of spousal and child_support as per the stipulated agreement of petitioner and his former wife petitioner and his former wife drafted the stipulated agreement upon which the superior court based its order the stipulated agreement provided that petitioner would pay dollar_figure a month in child_support until date and at that time child_support would be reduced to dollar_figure with a dollar_figure reduction each year with support ending upon the th birthday of the child in accord with petitioner and his former wife’s understanding that spousal support would give her financial independence they stipulated that his former wife would receive dollar_figure per month until date if his former wife discontinued homeschooling their child then her spousal support would be reduced or to dollar_figure finally if the former wife remarried then her spousal support would be discontinued under the date judgment petitioner was required to pay dollar_figure per month dollar_figure child_support and dollar_figure spousal support the superior court ordered that the support payments be withheld from petitioner’s earnings under federal_law generally no more than a percentage of an employee’s disposable income may be withheld for support because of that limitation petitioner made the remainder of the support payments by check or in cash on his form_1040 u s individual_income_tax_return petitioner reduced his gross_income by dollar_figure by claiming an alimony deduction the amount of spousal support was reduced by half to dollar_figure beginning date because petitioner’s former wife decided to go back to work and as a result she could no longer homeschool their child petitioner’s former wife decided to the dollar_figure deduction that petitioner claimed was overstated by dollar_figure his calculation was based on dollar_figure for the first eight months dollar_figure leaving four months at dollar_figure dollar_figure for a total of dollar_figure petitioner apparently used a multiple of five times the dollar_figure dollar_figure to arrive at dollar_figure as his alimony deduction return to work after petitioner had refused to increase her spousal support during date during respondent’s audit examination petitioner was able to substantiate dollar_figure of payments for support which included alimony and child_support payments respondent determined on the basis that the payments were conditional on the child’s being homeschooled that only dollar_figure of the spousal support delineated in the superior court order was alimony on that basis respondent disallowed dollar_figure of the deduction discussion4 the primary issue we consider is whether the amounts petitioner paid to his former wife were alimony or child_support if they were alimony the payments are deductible but if child_support they are not there is no explanation in the notice_of_deficiency of how respondent determined that only dollar_figure of the claimed alimony deduction of dollar_figure should be disallowed so that presumptively dollar_figure would be deductible as alimony respondent’s explanation in his brief is discussed infra generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a see 290_us_111 the burden_of_proof may shift to the commissioner if the taxpayer proves that he or she has satisfied certain requirements sec_7491 see 122_tc_143 the parties have not raised the question of the burden_of_proof sec_215 and b allows as a deduction to the payor an amount equal to the alimony or separate_maintenance payments made during the payor’s taxable_year that are includible in the recipient's gross_income under sec_71 whether a payment constitutes alimony or separate_maintenance within the meaning of sec_71 and sec_215 is determined by reference to sec_71 sec_71 defines an alimony_or_separate_maintenance_payment as follows sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under his section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 relating to payments to support children provides in relevant part sec_71 payments to support children -- in general --subsection a shall not apply to that part of any payment which the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of children of the payor spouse treatment of certain reductions related to contingencies involving child --for purposes of paragraph if any amount specified in the instrument will be reduced-- a on the happening of a contingency specified in the instrument relating to a child such as attaining a specified age marrying dying leaving school or a similar contingency or b at a time which can clearly be associated with a contingency of a kind specified in subparagraph a an amount equal to the amount of such reduction will be treated as an amount fixed as payable for the support of children of the payor spouse thus under sec_71 if under the terms of the divorce_or_separation_instrument any amount specified in the instrument will be reduced on the happening of a contingency relating to a child including the child’s attaining a specified age an amount equal to the amount of the reduction will be treated as child_support and will not qualify as alimony therefore we must consider whether under the circumstances of this case the contingency related to the former wife or to the child if it related to the former wife then it is alimony if it related to the child it is child_support respondent contends that the contingency in the spousal support agreement relates to the child petitioner contends that the contingency relates to the time when his former wife would decide to return to work and to no longer homeschool the child in support of his position respondent references cases where this court has held that the contingencies related to the child in particular respondent cites hammond v commissioner tcmemo_1998_53 where the spousal support ended when the child reached years of age and johnson v commissioner tcmemo_2014_67 where the spousal support ended when the last child graduated from school in those cases as well as the many other cases on the subject the language was clear and unambiguous and caused the cessation of the payments upon a specific and ascertainable event relating to a child or children petitioner and his former wife entered into the agreement that she would homeschool their child with the explicit understanding that their decision would cause financial hardship for her because she would not be able to work while performing the schooling under the terms of the written_agreement and their understanding it was solely within his former wife’s discretion as to whether she would go back to work or continue homeschooling their child during the seventh month of the agreement under the divorce order the former wife requested increased spousal support payments from petitioner but he was unable or unwilling to pay more hence petitioner’s former wife decided to return to work and therefore the child was no longer homeschooled that did not mean that the child was not schooled because the child continued to be schooled albeit at a different location ie public school accordingly the contingency was not whether the child discontinued school but whether petitioner’s former wife was willing to make financial sacrifices by not working so as to provide the schooling petitioner agreed to pay dollar_figure per month of child_support and dollar_figure of spousal support with the understanding that his former wife would homeschool their child the amount of spousal support was to be reduced to dollar_figure one-half if his former wife choose to return to work and no longer homeschooled their child there is a clear and direct relationship between the amount of spousal support payments and his former wife’s choice to work there was no contingency that depended on the child who continued to go to school albeit a different school under these circumstances the reduction in payments to his former wife was a reduction in alimony we note that the child_support remained at dollar_figure both before and after the situs of the child’s school changed we also note that the spousal support went from dollar_figure to dollar_figure after petitioners’ former wife went back to work finally we note that respondent agrees that the dollar_figure paid to petitioner’s former wife both before and after the child changed schools was alimony we now consider the amount of petitioner’s alimony deduction petitioner claimed a deduction of dollar_figure for alimony on his income_tax return respondent disallowed dollar_figure and accordingly allowed dollar_figure as an alimony deduction although the notice_of_deficiency does not explain the derivation or computation of these numbers on brief respondent provides the following chart to show the differences total payments payments designated child_support big_number big_number x other child_support big_number big_number x deductible_alimony dollar_figure big_number respondent’s calculation does not result in the dollar_figure amount shown in the calculation instead the difference between the numbers should have been dollar_figure respondent made this error because of petitioner’s dollar_figure error in calculating alimony for the year respondent’s error is also dollar_figure off dollar_figure is dollar_figure more than dollar_figure respondent’s error occurred because he used a number that was based on the overstated annual amount of alimony and subtracted amounts based on the actual monthly amounts that did not include the additional dollar_figure by which petitioner overstated the amount of alimony on his return in any event respondent allowed dollar_figure of alimony by disallowing dollar_figure of the dollar_figure that petitioner deducted the dollar_figure is the amount respondent contends that petitioner was able to substantiate the child_support payments are self-explanatory and there is no disagreement about the amount the other child_support is based on respondent’s interpretation of the circumstances of this case ie that one-half of the spousal support payments for the first seven months was child_support respondent’s position is out of sync with the facts as the superior court approved the reduction from dollar_figure to dollar_figure late in august in accordance with petitioner and his former wife’s agreement filed with the superior court disregarding for the moment the substantiation question under respondent’s theory and position petitioner would have been entitled to dollar_figure time sec_12 months or dollar_figure under petitioner’s position he would have been entitled to alimony of dollar_figure for eight months dollar_figure and dollar_figure for four months dollar_figure or total alimony of dollar_figure we note that petitioner made an error in claiming a dollar_figure alimony deduction by calculating one additional month at dollar_figure to reach the dollar_figure amount instead of dollar_figure the documents in the record show that as far as the withholding of support payments from petitioner’s wages he was current in his payments through the time the superior court order was issued in date and petitioner’s wage statements reflect that his payments after date were being withheld at the rate of dollar_figure per month which included dollar_figure of child_support and the dollar_figure of reduced alimony as per the agreement these public records however fall short of the total amount of support paid for the year because there are federal withholding percentage limitations on the amount that can be withheld the reduced_amount of dollar_figure was below that limitation and therefore the full amount of support was withheld for september through date before that time petitioner’s total support payment was dollar_figure per month dollar_figure of child_support and dollar_figure of spousal support which exceeded the federal withholding limitations during those months that the withholding was less than dollar_figure petitioner made payments in cash and by check in that regard petitioner provided sufficient evidence to show that his support payments were up to date and not in arrears see 39_f2d_540 2d cir 85_tc_731 we accordingly hold that petitioner is entitled to a dollar_figure alimony deduction for because respondent allowed dollar_figure petitioner would be entitled to deduct an additional dollar_figure in alimony therefore respondent’s determination that dollar_figure of petitioner’s alimony deduction should be disallowed is sustained only to the extent of dollar_figure the amount by which petitioner overstated the dollar_figure alimony claimed on his return accuracy-related_penalty respondent also determined a accuracy-related_penalty under sec_6662 and b on the underpayment for because it was attributable to a substantial_understatement_of_income_tax because of our holding that petitioner was entitled to all but dollar_figure of the claimed alimony deduction his understatement of income_tax for will be less than of the tax required to be shown on the return and less than dollar_figure accordingly petitioner is not liable for an accuracy-related_penalty in addition the accuracy-related_penalty is not imposed with respect to any portion of the underpayment_of_tax if the taxpayer can establish that he acted with reasonable_cause and in good_faith with respect to that portion sec_6664 considering the pertinent facts and circumstances we hold that petitioner acted with reasonable_cause and in good_faith to reflect the foregoing decision will be entered under rule
